Exhibit 10.2

 

FORBEARANCE AGREEMENT REGARDING TERM LOAN AGREEMENT

 

 

THIS FORBEARANCE AGREEMENT REGARDING TERM LOAN AGREEMENT is made as of April 11,
2014 (this “Agreement”) with reference to that certain Term Loan Agreement dated
as of December 16, 2010 (as amended and as in effect immediately prior to the
effectiveness of this Agreement, the “Term Loan Agreement”), among CommonWealth
REIT, a real estate investment trust organized under the laws of the State of
Maryland (the “Borrower”), the lenders parties thereto (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and certain other parties.

 

WHEREAS, the Borrower has notified the Administrative Agent and the Lenders that
an Event of Default has occurred under Section 10.1.(l)(ii) of the Term Loan
Agreement as a result of the entire Board of Trustees being removed without
cause pursuant to shareholder written consents (the “Change of Control Event of
Default”);

 

WHEREAS, the Borrower desires that the Administrative Agent and the Lenders
forbear from exercising certain remedies available to them under the Loan
Documents subject to the terms of this Agreement; and

 

WHEREAS, subject to the terms and conditions contained herein, the
Administrative Agent and the Lenders are willing to forbear from exercising
certain remedies available to them solely as a result of the existence of the
Change of Control Event of Default or the occurrence of any of the Events of
Default described on Schedule 1 attached hereto (together with the Change of
Control Event of Default, the “Specified Events of Default”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, the parties hereto agree as
follows:

 

Section 1.  Agreement to Forbear.  Subject to the terms and conditions of this
Agreement, the Administrative Agent and the Lenders each agrees that during the
Forbearance Period (as defined below) it will not, solely by reason of the
existence of the Change of Control Event of Default or the occurrence of any
other Specified Event of Default exercise any of the following rights or
remedies available to the Administrative Agent or any of the Lenders under or in
respect of the Term Loan Agreement or the other Loan Documents:

 

(a)        the right to declare (i) the principal of, and accrued interest on,
the Loans and the Notes and (ii) all of the other Obligations, to be due and
payable; and

 

(b)        subject to the immediately following paragraph, the right to require
that any or all of the Obligations bear interest at the Post-Default Rate.

 

The Borrower acknowledges that during the period from the date of this Agreement
until the date 45 days after the date of this Agreement (or such longer period
as the Requisite Lenders may agree in their sole discretion), the Administrative
Agent and the Lenders may meet or have discussions with individuals who may
become members of the Borrower’s Board of Trustees or the Borrower’s senior
management, among other things, to allow such individuals to make presentations
regarding their business plans for the Borrower.  The Borrower consents to the
Administrative Agent and the Lenders participating in such meetings and
discussions.  If they so elect in their sole discretion, the Requisite Lenders
may, following any such meetings or discussions or in any event the end of such
period, by written notice from the Administrative Agent to the Borrower, elect,
effective upon the giving of such notice, to apply the Post-

 

--------------------------------------------------------------------------------


 

Default Rate to any or all of the outstanding Obligations regardless of whether
such Obligations have not been paid when due.  Failure of the Requisite Lenders
to provide such notice shall not constitute a waiver of their right to impose
the Post-Default Rate of interest at any other time.

 

Section 2.  Duration of Forbearance Period.  The agreement of the Administrative
Agent and the Lenders contained in the immediately preceding Section shall
remain in effect during the period (the “Forbearance Period”) from the date this
Agreement first becomes effective in accordance with Section 4 below to the
first to occur of the following:

 

(a)        5:00 p.m. Eastern time on July 10, 2014;

 

(b)        5:00 p.m. Eastern time on the date 21 calendar days following the
date on which the shareholders of the Borrower elect a replacement Board of
Trustees;

 

(c)        any Event of Default (other than any of the Specified Events of
Default);

 

(d)        the Borrower permits the aggregate amount of Unrestricted Cash to be
less than (i) $150,000,000 plus (ii) 80.0% of the Net Cash Proceeds received by
the Borrower or any of its Subsidiaries after the date hereof from any Asset
Dispositions;

 

(e)        the Borrower exercises its Repurchase Right (as defined in Articles
Supplementary (the “Series D Preferred Designation”) for the Borrower’s 6-1/2%
Series D Cumulative Convertible Preferred Shares (the “Series D Preferred
Shares”)); or

 

(f)        the Borrower shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
this Agreement and the Administrative Agent, at the direction of the Requisite
Lenders, shall have given the Borrower written notice that the Forbearance
Period has terminated because of such failure.

 

Upon the termination of the Forbearance Period, the Administrative Agent and the
Lenders shall have, and may exercise from time to time, any and all of the
rights and remedies available to them under the Loan Documents, Applicable Law
or otherwise as a consequence of any Default or Event of Default then in
existence, without further notice or demand.

 

Section 3.  Acknowledgment of Borrower.  The Borrower acknowledges that because
an Event of Default exists, the Borrower may not request, and the Administrative
Agent and the Lenders shall not be obligated to permit, the Continuation of any
LIBOR Loans or the Conversion of any Base Rate Loans into LIBOR Loans.

 

Section 4.  Conditions Precedent.  The effectiveness of this Agreement (other
than Section 10 below which shall become effective upon the Borrower’s execution
and delivery of a counterpart of this Agreement to the Administrative Agent) is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

 

(a)        a counterpart of this Agreement duly acknowledged and agreed by the
Borrower and the Guarantors, and executed and delivered by the Administrative
Agent and Lenders constituting the Requisite Lenders;

 

(b)        receipt by the Administrative Agent of the fees payable under
Section 6 below and evidence that all other fees, expenses and reimbursement
amounts due and payable to the Administrative

 

- 2 -

--------------------------------------------------------------------------------


 

Agent, including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;

 

(c)        projected statements of cash flow for the Borrower and its
Subsidiaries for the immediately following two fiscal quarters, which may be
subject to reasonable assumptions and qualifications;

 

(d)        evidence that a forbearance arrangement (the “Credit Agreement
Forbearance Agreement”) upon substantially the same terms and conditions as this
Agreement has been entered into with respect to that certain Credit Agreement
dated as of August 9, 2010 by and among the Borrower, the financial institutions
party thereto as “Lenders”, Wells Fargo Bank, National Association, as
Administrative Agent, and the other parties thereto (as amended and in effect on
the date hereof, the “Credit Agreement”); and

 

(e)        such other documents, instruments and agreements as the
Administrative Agent may reasonably request.

 

Section 5.  Certain Permitted Dispositions; Conversion, etc. of Series D
Preferred Shares.  The Lenders agree that during the Forbearance Period the
existence of the Change of Control Event of Default and the occurrence of any of
the other Specified Events of Default shall not (i) prohibit the Borrower, any
other Loan Party or any other Subsidiary from conveying, selling, transferring
or otherwise disposing of any of the Properties identified on Schedule 2
attached hereto otherwise permitted under Section 9.4.(a) of the Term Loan
Agreement or (ii) prohibit the Borrower from issuing its common shares, or from
paying cash in lieu of issuing fractional common shares, in each case solely in
connection with the exercise by a holder, in accordance with the Series D
Preferred Designation, of its right to convert its Series D Preferred Shares
into common shares of the Borrower.

 

Section 6.  Forbearance Fee.  As provided in Section 4(b) above, it is a
condition to the effectiveness of this Agreement that the Borrower pay to the
Administrative Agent for the account of each Lender executing and delivering
this Agreement prior to the satisfaction or waiver of the other conditions
precedent in Section 4 above a fee equal to 0.05% of the outstanding principal
amount of such Lender’s Loan.

 

Section 7.  No Waiver.  Neither the existence of this Agreement nor the
agreement of the Administrative Agent and the Lenders to forbear as provided
herein is, nor shall either be deemed or construed in any way to be, a waiver of
any Default or Event of Default, including without limitation, the Change of
Control Event of Default or any of the other Specified Events of Default should
they occur.

 

Section 8.  Understandings.  This Agreement is given upon the condition that
(a) this Agreement is understood to be in the nature of an interim arrangement
among the Administrative Agent, the Lenders and the Borrower, (b) none of the
Administrative Agent and the Lenders has given any assurance that it will
provide a waiver of the Change of Control Event of Default, any of the other
Specified Events of Default or any other Default or Event of Default and
(c) none of the Administrative Agent and the Lenders has given any assurance
that it will or is under any obligation to extend, and in its sole and absolute
discretion may refuse to extend, its forbearance beyond the Forbearance Period.

 

Section 9.  Effect.  The terms and conditions of the Term Loan Agreement and the
other Loan Documents remain in full force and effect.  The Term Loan Agreement
is hereby ratified and confirmed in all respects.  Except as expressly provided
in this Agreement, nothing in this Agreement shall limit, impair or constitute a
waiver of the rights, powers or remedies available to the Administrative Agent
or

 

- 3 -

--------------------------------------------------------------------------------


 

the Lenders under the Term Loan Agreement, any other Loan Document, Applicable
Law or otherwise.  No failure or delay by the Administrative Agent, the Lenders
or any one of them in exercising any right, power or privilege under any Loan
Document, or any other action taken or not taken or statement made, during the
period prior to the date hereof or during the Forbearance Period shall operate
as a waiver thereof or obligate the Administrative Agent or any Lender to agree
to an extension of the forbearance provided hereby or any waiver under or
amendment to any Loan Document.

 

Section 10.  Release of Claims.  Notwithstanding the failure of any condition
precedent set forth in Section 4 above to be satisfied, the Borrower hereby
forever releases and forever discharges the Administrative Agent, the Lenders,
the Lead Arrangers, the Syndication Agents and their respective Affiliates and
their and their Affiliates’ respective subsidiaries, parents, shareholders,
partners, officers, directors, employees, agents, attorneys, heirs, successors
and assigns, both present and former (collectively, the “Released Parties”) from
any and all claims, actions, causes of action, defenses, suits, controversies,
damages, judgments and demands whatsoever, asserted or unasserted, in contract,
tort, law, equity or otherwise (collectively, “Claims”) which the Borrower has
or may have against any of the Released Parties by reason of any action, failure
to act, matter or thing whatsoever arising from or based on facts occurring
prior to the date hereof that in any way may arise out of, be connected to or in
any other way be related to any of the Loan Documents, including but not limited
to any Claim that relates to, in whole or in part, directly or indirectly,
(a) the making or administration of the Loans, (b) any such Claims based on
fraud, mistake, duress, usury or misrepresentation, or any other Claim based on
so-called “lender liability” theories, (c) any actions or omissions of any of
the Administrative Agent, any Lender or any other Released Party in connection
with the initiation or continuing exercise of any right or remedy contained in
the Loan Documents or available under Applicable Law or otherwise, (d) lost
profits, (e) loss of business opportunity, (f) increased financing costs,
(g) increased legal or other administrative fees or (h) damages to business
reputation.  Furthermore, the Borrower hereby covenants and agrees not to bring,
commence, prosecute, maintain, or cause or permit to be brought, commenced,
prosecuted or maintained, any suit or action, either at law or in equity, in any
court or before any other administrative or judicial authority, regarding any
cause of action or other Claim the Borrower may have against any of the
Administrative Agent, any Lender or any other Released Party arising out of, in
connection with or in any way relating to any of the Loan Documents or
otherwise.

 

Section 11.  No Third Party Beneficiaries.  No Person other than the Borrower,
the Administrative Agent and the Lenders is intended to be a beneficiary hereof
and no Person other than the Borrower, the Administrative Agent and the Lenders
shall be authorized to rely upon the contents of this Agreement.

 

Section 12.  Entire Agreement. This Agreement and the other Loan Documents
constitute the entire understanding of the parties with respect to the subject
matter hereof and thereof.

 

Section 13.  Loan Document.  This Agreement shall constitute a “Loan Document”
for all purposes of the Term Loan Agreement.

 

Section 14.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 15.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. To facilitate execution,
this Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts as may be convenient or required (which
may be

 

- 4 -

--------------------------------------------------------------------------------


 

effectively delivered by facsimile, in portable document format (“PDF”) or other
similar electronic means).  It shall not be necessary that the signature of, or
on behalf of, each party, or that the signature of all persons required to bind
any party, appear on each counterpart.  All counterparts shall collectively
constitute a single document.  It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto.

 

Section 16.  Amendments.  This Agreement may not be amended except in a writing
signed by the applicable Lenders required under the terms of the Term Loan
Agreement, the Administrative Agent and the Borrower.

 

Section 17.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Term Loan
Agreement.  The following terms shall have the following meanings for purposes
of this Agreement:

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Net Cash Proceeds” means, with respect to an Asset Disposition, (a)  all cash
and Cash Equivalents received in connection with such Asset Disposition
(including any cash and Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) minus (b) the sum of (i) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by any of the assets subject to such Asset Disposition and is required to be
repaid (or defeased with cash proceeds from such Asset Disposition) in
connection with such Asset Disposition, (ii) reasonable out-of-pocket fees and
expenses (including attorneys’ fees, investment banking or defeasance fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) incurred by the
Borrower or any Subsidiary in connection with such Asset Disposition,
(iii) taxes paid or reasonably estimated to be payable in connection with such
Asset Disposition and (iv) any reserve for adjustment in respect of the sale
price of such asset or assets established in accordance with GAAP; provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $10,000,000 in the aggregate
and (y) no such net cash proceeds shall constitute Net Cash Proceeds until the
aggregate amount of all such net cash proceeds from Asset Dispositions effected
after the date of this Agreement shall exceed $20,000,000.

 

“Unrestricted Cash” means cash and Cash Equivalents held by the Borrower and its
Subsidiaries other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge (other than pursuant to the Credit
Agreement or the Term Loan Agreement) or the disposition of which is restricted
in any way.

 

 

 

[Signatures on Following Page]

 

- 5 -

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

Very truly yours,

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name:

D. Bryan Gregory

 

 

Title:

Director

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Michael R. Mellott

 

 

Name:

Michael R. Mellott

 

 

Title:

Director

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name:

Dan LePage

 

 

Title:

Authorized Signatory

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ S. Kent Gorman

 

 

Name:

S. Kent Gorman

 

 

Title:

Senior Vice President

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ David Heller

 

 

Name:

David Heller

 

 

Title:

Senior Vice President

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John R. Roach, Jr.

 

 

Name:

John R. Roach, Jr.

 

 

Title:

Vice President

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

Name:

Charles Stewart

 

 

Title:

Director

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

Name:

Frederick H. Denecke

 

 

Title:

Senior Vice President

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John Feeney

 

 

Name:

John Feeney

 

 

Title:

Senior Director

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Steve Whitcomb

 

 

Name:

Steve Whitcomb

 

 

Title:

Senior Vice President

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Paula Mello

 

 

Name:

Paula Mello

 

 

Title:

Vice President

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

 

 

By:

/s/ Derek Chang

 

 

Name:

Derek Chang

 

 

Title:

Vice President

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Casey L. Stevenson

 

 

Name:

Casey L. Stevenson

 

 

Title:

Vice President

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Ryuichi Nishizawa

 

 

Name:

Ryuichi Nishizawa

 

 

Title:

Managing Director

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

 

HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Michael D. Mitro

 

 

Name:

Michael D. Mitro

 

 

Title:

Senior Vice President

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Forbearance Agreement Regarding Term Loan Agreement

for CommonWealth REIT]

 

 

Acknowledged and accepted:

 

 

 

COMMONWEALTH REIT

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

Name: John C. Popeo

 

 

Title: Treasurer and Chief Financial Officer

 

 

 

ASA PROPERTIES TRUST

 

BLUE DOG LLC

 

BLUE DOG PROPERTIES TRUST

 

CANDLER ASSOCIATES, L.L.C.

 

CANDLER PROPERTY TRUST

 

CW LA PROPERTIES TRUST

 

CW NOM LLC

 

FIRST ASSOCIATES LLC

 

HAWAII 2X5 O PROPERTIES TRUST

 

HRPT LENEXA PROPERTIES TRUST

 

HUB ACQUISITION TRUST

 

HUB MADRONE PROPERTIES LLC

 

HUB MID-WEST LLC

 

HUB PROPERTIES GA LLC

 

HUB PROPERTIES TRUST

 

HUB REALTY FUNDING, INC.

 

INDEMNITY COLLECTION CORPORATION

 

OSCAR PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

Name: John C. Popeo

 

 

Title: Treasurer and Chief Financial Officer

 

 

 

HRPT MEDICAL BUILDINGS REALTY TRUST

 

HUB MA REALTY TRUST

 

MOB REALTY TRUST

 

PUTNAM PLACE REALTY TRUST

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

Name: John C. Popeo

 

 

Title: Trustee

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Additional Specified Events of Default

 

 

1.                                    An Event of Default under
Section 10.1.(b)(ii) of the Term Loan Agreement resulting from the failure of
the quarterly financial statements to be provided by the Borrower under
Section 8.1. of the Term Loan Agreement, and the Compliance Certificate to be
provided by the Borrower with such financial statements pursuant to Section 8.3.
of the Term Loan Agreement, to be certified or executed, as applicable, by the
Borrower’s chief financial officer or chief accounting officer, in each case
solely as a result of the removal of the Board of Trustees of the Borrower.

 

2.                                    An Event of Default under
Section 10.1.(b)(i) of the Term Loan Agreement resulting from the failure of the
Borrower to provide notice to the Administrative Agent pursuant to
Section 8.4.(h) of the Term Loan Agreement of the occurrence of any Event of
Default (or Default that will become an Event of Default) described in the
immediately preceding paragraph 1.

 

3.                                    An Event of Default under
Section 10.1.(d)(iii) or 10.1.(d)(iv) of the Term Loan Agreement resulting
solely from the existence or occurrence of any of the Specified Events of
Default (as defined in the Credit Agreement Forbearance Agreement).

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Permitted Dispositions

 

 

Address

City

State

Owner

18705-18715 Madrone Pkwy.

Morgan Hill

CA

Hub Madrone Properties LLC

18735 Madrone Pkwy.

Morgan Hill

CA

Hub Madrone Properties LLC

25 Center Street

Stafford

VA

CW Stafford I Properties Trust

24 Center Street

Stafford

VA

CW Stafford II Properties Trust

16 Center Street

Stafford

VA

CW Stafford III Properties Trust

10 Center Street

Stafford

VA

CW Stafford IV Properties Trust

 

--------------------------------------------------------------------------------